Per Curiam. Applicant
Applicant passed the July 2002 New York State Bar exam and has been certified for admission to this Court by the New York State Board of Law Examiners.
After holding a hearing on the application, the Committee on Character and Fitness issued a decision recommending that ap- ap*868plicant be denied admission. Applicant now petitions this Court for an order granting his application for admission notwithstanding the Committee’s decision (see 22 NYCRR 805.1 [m]).
We deny the petition. Our review of the record indicates that the Committee fully and reasonably assessed applicant’s character and fitness before disapproving his application for admission. The character and fitness concerns raised by the application include, inter alia, applicant’s 1997 disbarment in New Jersey and his reciprocal 1998 disbarment in Indiana. In his consent to disbarment in New Jersey, applicant acknowledged that he could not successfully defend himself against charges that he knowingly misappropriated a client’s trust funds. Under all the circumstances, we are not satisfied that applicant presently possesses the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the petition is denied.